

116 HR 393 IH: Aircraft Ownership Transparency Act of 2019
U.S. House of Representatives
2019-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 393IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2019Mr. Lynch (for himself, Mrs. Carolyn B. Maloney of New York, and Mr. King of New York) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the disclosure of beneficial ownership by a foreign person of aircraft registration, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Aircraft Ownership Transparency Act of 2019. 2.Certification of aircraft registration (a)In generalBefore approving a certificate of registration issued under section 44103 of title 49, United States Code, with a covered entity, the Administrator of the Federal Aviation Administration shall require the covered entity to—
 (1)identify each beneficial owner of the covered entity by— (A)name;
 (B)current residential or business street address; (C)a unique identifying number from a nonexpired passport issued by the United States or a nonexpired drivers license issued by a State or if neither is available, a legible and credible copy of the pages of a nonexpired passport issued by the government of a foreign country bearing a photograph, date of birth, and unique identifying information for the person;
 (D)nationality; and (E)the make, model, and serial number of the aircraft to be registered;
 (2)in the case of a covered entity that is owned or controlled by more than one entity, identify how each entity relates to every other entity, including the extent to which each entity holds an ownership interest in or exercises control over another entity, and the relationship of each such entity with the beneficial owners who are natural persons; and in addition to each beneficial owner, identify each trust grantor, trustee, trust protector, and beneficiary owner of the covered entity that is a foreign person;
 (3)in the case of a trust or association, identify the chain of control that includes the owner, trustee, and beneficiary; and
 (4)disclose to the Administrator any beneficial owner of the covered entity that is a foreign person. (b)Timing (1)In generalThe Administrator shall require a covered entity to provide the information described in subsections (a)(1) and (a)(2) when submitting an application for aircraft certification.
 (2)UpdatesThe Administrator shall require a covered entity to update a submission of the information described in subsections (a)(1) and (a)(2) not later than 60 days after the date of any change in—
 (A)the list of beneficial owners of the covered entity; or (B)the information required to be provided relating to each such beneficial owner.
 (c)DefinitionsIn this section, the following definitions apply: (1)Beneficial owner (A)In generalExcept as provided in subparagraph (B), the term beneficial owner means, with respect to a covered entity, each natural person who, directly or indirectly—
 (i)exercises control over the covered entity through ownership interests, voting rights, agreements, or otherwise; or
 (ii)has an interest in or receives substantial economic benefits from the assets of the covered entity. (B)ExceptionsThe term beneficial owner does not include, with respect to a covered entity—
 (i)a minor child; (ii)a person acting as a trustee, nominee, intermediary, custodian, or agent on behalf of another person;
 (iii)a person acting solely as an employee of the covered entity and whose control over or economic benefits from the covered entity derives solely from the employment status of the person;
 (iv)a person whose only interest in the covered entity is through a right of inheritance, unless the person also meets the requirements of subparagraph (A); or
 (v)a creditor of the covered entity, unless the creditor also meets the requirements of subparagraph (A).
 (C)Anti-abuse ruleThe exceptions under subparagraph (B) shall not apply if used for the purpose of evading, circumventing, or abusing the requirements of this section.
 (2)Covered entityThe term covered entity means a person, trust, association, copartnership, corporation, or other public or private entity. (3)Foreign personThe term foreign person means an individual who is not a United States person or an alien lawfully admitted for permanent residence into the United States.
 (4)United States personThe term United States person means a natural person who is a citizen of the United States or who owes permanent allegiance to the United States.
				